Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on August 22, 2022 was received and has been entered.  Claims 1, 8, 10, 13, 19, 21, 25, and 30 were amended. Claims 6 and 17 were previously withdrawn. New claims 31-37 have been added. Claims 9, 20, 24, and 29 have been cancelled.  Claims 1-5, 7-8, 10-16, 18-19, 21-23, 25-28, and 30-37 are in the application and are pending examination.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings because “the linear polyester chain” described in paragraph 47 as 310 in Fig. 3 appears to be incorrect is maintained.  
The previous objection to the drawings because “the ester bond” described in paragraph 47 as 330 of Fig. 3 appears to be incorrect is maintained.
 Fig. 3 is objected to for not showing the acid catalyst.
The drawings or specification should be updated so that drawings match the description in the specification more appropriately. ( “A portion is illustrated …” )
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a liquid contained within the reservoir, the liquid comprising structural units in a solvent, … droplets are formed entirely of the liquid” in claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As explained in the Interview Summary Record on 7-7-21, the inconsistent labels or structures in Fig. 3 should be revised to be consistent with the Drawings in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amended title. 
Claim Objections
The previous objection to claims 1, 5-7, 18, and 25 because of   informalities is withdrawn based on the amendments to claims 1, 5-7, and 18.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, “voltage supply” in claims 5 and 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations uses a generic placeholder that is coupled with functional language, but are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recites sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “dispensing device” in claims 1 and 13.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1-4, 8, 10, and 12 under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) is withdrawn based on the amendment to claim 1.
Claims 1-4, 8, 10, and 12 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen).
Regarding claim 1, Henry teaches an assembly (150) for forming a material structure (coating) on a surface of a substrate (P), comprising: a spray head (atomizer), wherein the spray head comprises a reservoir (164), a dispensing device (73a) ; and a liquid (flowable liquid) contained within the reservoir (164), wherein the spray head is configured to cause droplets of the liquid  to be formed and sprayed on the substrate (P), wherein the droplets are formed entirely of the liquid (flowable liquid). (See Henry Abstract, Figs. 2-6, col. 2, lines 5-15, col. 7, lines 7-11, 45-50, and col. 8, lines 1-20.)
Henry teaches a capillary (flow passage for liquid with front 70, rear 90 ) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20.) Examiner is considering a wall to include a partition, separator, sheet, structure ie shim.
Henry does not explicitly teach the liquid comprising structural units in a solvent.
Evans is directed to modified edible liquid compositions for electrostatic charging and deposition.
Evans teaches the liquid comprising structural units (fatty acids) in a solvent (diluent). (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Examiner is considering a diluent to be equivalent to a solvent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include liquid comprising structural units in a solvent, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Henry does not explicitly teach whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate at a higher rate than before the increase in the reactivity in order to form the material structure on the surface of the substrate.
Evans teaches whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity (able to receive sufficient charge to be sprayed electrostatically) of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate (be completely dried) at a higher rate than before the increase in the reactivity in order to form the material structure (moisture barrier) on the surface of the substrate. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate at a higher rate than before the increase in the reactivity in order to form the material structure on the surface of the substrate, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed and the applied coating can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
Regarding claim 1, Henry does not explicitly teach the structural units (of the liquid contained within the reservoir) comprising fatty acids.
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising fatty acids, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.) (See Evans, Abstract and col. 10, lines 49-64.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Henry teaches a capillary (70 front, 90 rear) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20. )
Regarding claim 1, Henry does not explicitly teach a reservoir that includes an internal wall formed of an electrically insulating material.
 McEwen is directed to a device for dispensing a liquid.
McEwen teaches a reservoir (10) that includes an internal wall (16) formed of an electrically insulating material (rubber). (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) Examiner is considering rubber as an art recognized equivalent of an electrically insulating material. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a reservoir that includes an internal wall formed of an electrically insulating material, because McEwen teaches this material can be used to securely hold the capillary in place. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
Regarding claim 1, Henry does not explicitly teach the internal wall of the reservoir directly contacts the one or more walls of the capillary.
McEwen teaches the internal wall (16) of the reservoir (10) directly contacts the one or more walls of the capillary (14,18). (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the internal wall of the reservoir directly contacts the one or more walls of the capillary, because McEwen teaches this internal wall can be used to securely hold the capillary in place. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
Regarding claim 1, the Applicant claims a specific material or article worked upon including fatty acids, structural units in a solvent, ... The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Henry in view of Evans and Fukuoka would be capable of coating forming a material structure with these materials. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “enabling the structural units within the droplets to covalently bond with one another” merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, if the claimed invention is capable of “enabling the structural units within the droplets to covalently bond with one another” it is wholly expected that the apparatus of the Henry in view of Evans and Fukuoka, would be capable of “enabling the structural units within the droplets to covalently bond with one another” since the Henry in view of Evans and Fukuoka disclose every structural limitation of the claimed invention.
Intended use language is located in the preamble of claim 1 (assembly for forming a material structure on a surface of a substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 recites an intended use clause (i. e. “enabling the structural units within the droplets to covalently bond with one another”, “configured to cause droplets”, …  ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Henry does not explicitly teach the structural units are formulated such that the material structure is formed as a coating.  
Evans teaches the structural units are formulated such that the material structure is formed as a coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the material structure is formed as a coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 3, Henry does not explicitly teach the structural units are formulated such that the coating is an edible coating.  
Evans teaches the structural units are formulated such that the coating is an edible coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 4, Henry does not explicitly teach the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.	
Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions acting like moisture barriers can improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 8, Henry does not explicitly teach the fatty acids comprise monomers, oligomers, or combinations thereof.   
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.)  Examiner is considering fatty acids to be oligomers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids (of the liquid contained within the reservoir) comprising oligomers, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 10, Henry does not explicitly teach the fatty acids contain an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids contain an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in Henry in view of Evans and McEwen would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 12, Henry does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a nut. (See Evans, col. 6, lines 56-58.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
The previous rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) as applied to claim 1 and further in view of US Pat. Pub. No. 20040241288 A1 to Lahav et al (hereinafter Lahav) is withdrawn based on the amendment to claim 11.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) as applied to claim 1 in view of US Pat. Pub. No. 20040241288 A1 to Lahav et al (hereinafter Lahav).
Regarding claim 11, Henry does not explicitly teach the solvent comprises water.  
Lahav teaches water is the solvent in composition for coating fruits and vegetables.  (See Abstract and paragraph 38,79-80.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the solvent comprise water, because Lahav teaches these compositions can act like a moisture barrier to improve stability and taste over time. (See Abstract and paragraph 38,79-80.)
The previous rejection of claims 13-15, 19, 21, and 23 under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) is withdrawn based on the amendment to claim 13.
Claims 13-15, 19, 21, and 23 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen).
Regarding claim 13, Henry teaches an assembly (150) for forming a coating (coating) on a surface of a substrate (P), comprising: a spray head (atomizer), wherein the spray head comprises a reservoir (164), a dispensing device (73a) ; and a liquid (flowable liquid) contained within the reservoir (164), wherein the spray head is configured to cause droplets of the liquid  to be formed and sprayed on the substrate (P), wherein the droplets are formed entirely of the liquid (flowable liquid). (See Henry Abstract, Figs. 2-6, col. 2, lines 5-15, col. 7, lines 7-11, 45-50, and col. 8, lines 1-20.)
Henry teaches a plurality of spray heads. (See Henry Abstract, col. 10, lines 5-10, and 35-40.)
Henry does not explicitly teach the liquid comprising structural units in a solvent.
Evans is directed to modified edible liquid compositions for electrostatic charging and deposition.
Evans teaches the liquid comprising structural units (fatty acids) in a solvent (diluent). (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Examiner is considering a diluent to be equivalent to a solvent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include liquid comprising structural units in a solvent, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Henry does not explicitly teach the liquid contained within the droplets is in a state which is further from equilibrium than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate.
Evans teaches the liquid contained within the droplets is in a state which is further from equilibrium (able to receive sufficient charge to be sprayed electrostatically) than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate (be completely dried). (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the liquid contained within the droplets is in a state which is further from equilibrium than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed and the applied coating can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
Regarding claim 13, Henry does not explicitly teach the structural units (of the liquid contained within the reservoir) comprising fatty acids.
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising fatty acids, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 13, Henry does not explicitly teach a reservoir that includes an internal wall formed of an electrically insulating material.
 McEwen is directed to a device for dispensing a liquid.
McEwen teaches a reservoir (10) that includes an internal wall (16) formed of an electrically insulating material (rubber). (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) Examiner is considering rubber as an art recognized equivalent of an electrically insulating material. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a reservoir that includes an internal wall formed of an electrically insulating material, because McEwen teaches this material can be used to securely hold the capillary in place. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
Regarding claim 13, Henry does not explicitly teach a dispensing device includes a capillary having one or more walls formed of an electrically conductive material, wherein the internal wall of the reservoir directly contacts the one or more walls of the capillary.
McEwen teaches a dispensing device includes a capillary (14, 18) having one or more walls formed of an electrically conductive material, wherein the internal wall (16) of the reservoir (10) directly contacts the one or more walls of the capillary (14,18) (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a dispensing device includes a capillary having one or more walls formed of an electrically conductive material, wherein the internal wall of the reservoir directly contacts the one or more walls of the capillary, because McEwen teaches this internal wall can be used to securely hold the capillary in place. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
Regarding claim 13, the Applicant claims a specific material or article worked upon including fatty acids, structural units in a solvent, ... The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Henry in view of Evans and Fukuoka would be capable of coating forming a coating with these materials. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “allowing the structural units in the droplets to form the coating by forming covalent bonds to one another”, merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. 
However, if the claimed invention is capable of “enabling the structural units within the droplets to covalently bond with one another”  it is wholly expected that the apparatus of the Henry in view of Evans and Fukuoka, would be capable of “enabling the structural units within the droplets to covalently bond with one another” since the Henry in view of Evans and Fukuoka disclose every structural limitation of the claimed invention.
Intended use language is located in the preamble of claim 13 (assembly for forming a coating on a substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 13 recites an intended use clause (i. e. “allowing the structural units in the droplets to form the coating by forming covalent bonds to one another”, “configured to cause droplets”, …  ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Henry does not explicitly teach the structural units are formulated such that the coating is an edible coating.  
Evans teaches the structural units are formulated such that the coating is an edible coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 15, Henry does not explicitly teach the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.	
Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions acting like moisture barriers can improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 19, Henry does not explicitly teach the fatty acid comprise monomers, oligomers, or combinations thereof.   
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.)  Examiner is considering fatty acids to be oligomers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids (of the liquid contained within the reservoir) comprising oligomers, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 21, Henry does not explicitly teach the fatty acids contain an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in Henry in view of Evans would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 23, Henry does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a nut. (See Evans, col. 6, lines 56-58.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
The previous rejection of claims 5, 7, 16, and 18 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) as applied to claims 1 and 13 and further in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) is withdrawn based on the amendment to claims 1 and 13.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) as applied to claim 1 further in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford).
Regarding claim 5, Henry does not explicitly teach the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge.
 Crawford teaches forming electrical charged droplets by charging the liquids prior to being delivered to the spray mechanism. (See Crawford, Abstract, paragraph 29, and Abstract.) 
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claim 7, Henry does not explicitly teach the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge.
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) as applied to claim 13 and further in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford).
Regarding claim16, Henry does not explicitly teach the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge.
 Crawford teaches forming electrical charged droplets by charging the liquids prior to being delivered to the spray mechanism. (See Crawford, Abstract, paragraph 29, and Abstract.) 
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claim 18, Henry does not explicitly teach the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge.
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
The previous rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) as applied to claim 13 and further in view of US Pat. Pub. No. 20040241288 A1 to Lahav et al (hereinafter Lahav) is withdrawn based on the amendment to claim 13.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) as applied to claim 13 and further in view of US Pat. Pub. No. 20040241288 A1 to Lahav et al (hereinafter Lahav). 
Regarding claim 22, Henry does not explicitly teach the solvent comprises water.  
Lahav teaches water is the solvent in composition for coating fruits and vegetables.  (See Abstract and paragraph 38,79-80.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the solvent comprise water, because Lahav teaches these compositions can act like a moisture barrier to improve stability and taste over time. (See Abstract and paragraph 38,79-80.)
The previous rejection of claims 24-25 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) as applied to claim 1 and 13 and further in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark) is withdrawn based on the cancellation of claim 24 and the amendment to claim 25.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) as applied to claim 1 and US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark).
Regarding claim 25, Henry does not explicitly teach a net electrical charge of the droplets causes the mixture contained within the droplets to have a different ion concentration than the mixture contained within the reservoir after the at least partial evaporation of the solvent.
 	Stark teaches spraying charged droplets. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Stark teaches evaporation may be used to allow the liquid to alter the wetting properties of the substrate. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Examiner is considering a solvent to be equivalent to a surface modifying material.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a net electrical charge of the droplets causes the mixture contained within the droplets to have a different ion concentration than the mixture contained within the reservoir after the at least partial evaporation of the solvent, because Stark teaches this would enable the surface properties of the substrate to altered. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Henry in view of Evans and Fukuoka and Stark teaches all of the structure capable of the same function (evaporation which will affect concentration), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application. Henry in view of Evans and Fukuoka in view of Stark teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II).
The previous rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark) as applied to claim 25 and further in view of US Pat. Num. 6,783,768 B1 to Brown et al (hereinafter Brown) is withdrawn based on the amendment to claim 1.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark) as applied to claim 25 and further in view of US Pat. Num. 6,783,768 B1 to Brown et al (hereinafter Brown).
Regarding claim 26, Henry does not explicitly teach the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir.
 Brown is directed to a method for coating edible substrates.
Brown teaches means for applying a charge to coating material and the charge can be adjusted to adjust the amount of coating material applied to the substrate. (See Brown, Abstract, col. 6, lines 25-28.)
Examiner is considering a liquid with change in charge to be equivalent to the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir, through routine experimentation, with a reasonable expectation of success, to the select the proper charge for the coating material, as a result-effective variable, in order to provide the optimal amount of material on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Brown, Abstract, col. 6, lines 25-28.)
The previous rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) as applied to claim 18 and US Pat. Pub. No. 20080119772 A1 to Ronald Coffee (hereinafter Coffee) is withdrawn based on the cancellation of claim 29.
The previous rejection of claims 27-30 under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) as applied to claim 18 and US Pat. Pub. No. 20080119772 A1 to Ronald Coffee (hereinafter Coffee) is withdrawn based on the amendment to claim 13.
Claims 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) as applied to claim 18 and US Pat. Pub. No. 20090224437 A1 to Fukuoka et al (hereinafter Fukuoka) and US Pat. Pub. No. 20080119772 A1 to Ronald Coffee (hereinafter Coffee).
Regarding claim 27, Henry does not explicitly teach the dispensing device includes a capillary having a cross-section that is one of circular, square, rectangular, or oval shape.
 Coffee teaches spraying charged droplets.  
Coffee teaches the dispensing device includes a capillary having a cross-section that is one of circular, square, rectangular, or oval shape. (See Coffee, Abstract, paragraph 56, 65 and Fig. 5.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispensing device includes a capillary with a cross-section that is one of circular, square, rectangular, or oval shape, because Coffee teaches this would enable the material to be deposited on the surface in the desired form. (See Coffee, Abstract, paragraph 56, 65 and Fig. 5.)
Regarding claim 28, Henry does not explicitly teach one or more walls of the capillary are formed of a different material than a wall of the reservoir.
Henry teaches a capillary (70 front, 90 rear) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20. )
Henry teaches a flowable material storage sump (164).  (See Henry, Abstract, col. 5, lines 30-45, and col. 9, lines 65- col. 10, line 5.)
Fukuoka teaches the supply tank (ie tanks) are made of plastic. (See Fukuoka, Fig. 6, Abstract and paragraph 77.) Examiner is considering a plastic material to be equivalent an electrically insulative material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include one or more walls of the capillary are formed of a different material than a wall of the reservoir, because Henry teaches using different materials with different conductivities can minimize the chance of high voltage finding a path to ground. (See Henry col. 5, lines, 38-45)
Regarding claim 30, Henry does not explicitly teach the electrically conductive material of the one or more walls of the capillary is metallic material and the electrically insulating material of the internal wall of the reservoir is a plastic material.
Henry teaches a capillary (70 front, 90 rear) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (conductive shim 112) .  (See Henry, Abstract, col. 7, lines 45-50, and col. 8, lines 1-20. )
Fukuoka teaches the conductive portion of the nozzle is stainless steel. (See Fukuoka, paragraph 75.)
Fukuoka teaches the supply tank (ie tanks) are made of plastic. (See Fukuoka, Fig. 6, Abstract and paragraph 77.) Examiner is considering a plastic material to be equivalent an electrically insulative material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the electrically conductive material of the one or more walls of the capillary is metallic material and the electrically insulating material of the internal wall of the reservoir is a plastic material, because Fukuoka teaches steel is easily processable and conductive and plastic has resistance to corrosion. (See Fukuoka, Fig. 6, Abstract and paragraph 77.)
Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 5,209,410 to Wichmann and Henry et al. (hereinafter Henry) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) as applied to claim 5 and further in view of US Pat. Pub. No. 20080119772 A1 to Ronald Alan Coffee (hereinafter Coffee).
Regarding claim 31, Henry does not explicitly teach the first terminal of the voltage supply is electrically connected to the one or more walls of the capillary via a first conductive wire.
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48). (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first terminal of the voltage supply is electrically connected to the one or more walls of the capillary via a first conductive wire, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claim 31, Henry does not explicitly teach a second terminal is connected to a charge source via a second conductive wire.
Coffee teaches a voltage control circuit comprising resistor capacitor networks may be provided.  (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.) Examiner is considering connection to a voltage control circuit comprising resistor capacitor networks to be equivalent to a second terminal is connected to a charge source via a second conductive wire.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a second terminal is connected to a charge source via a second conductive wire, because Coffee teaches this would enable the voltage to be ramped up smoothly. (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.)
Regarding claim 32, Henry teaches the capillary having one or more walls further comprises a tip ( end of 73a) wherein the droplets form at the tip of the capillary. (See Henry, Abstract, col. 7, lines 2-9, col. 9, lines 25-30, Fig. 5.)
 Regarding claim 33, Henry teaches the voltage provided by the voltage supply voltage and the charge source provides the net electrical charge to the droplets to the droplets at the tip of the capillary. (See Henry, Abstract, col. 6, lines 10-21, Fig. 5.)
Regarding claim 34, Henry does not explicitly teach an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir. 
Coffee teaches an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir.  (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir, because Coffee teaches this would enable liquid to be supplied to the tip. (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.)
Regarding claim 35, Henry does not explicitly teach the capillary includes a first end opposite the tip, and a cross-section of the first end is the same as a cross-section of the tip.
McEwen teaches the capillary (14) includes a first end opposite the tip, and a cross-section of the first end is the same as a cross-section of the tip. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir, because McEwen teaches this would enable liquid to be dispensed. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
Regarding claim 36, Henry does not explicitly teach the cross-section of the tip and the first end is circular.
McEwen teaches a capillary with a cylindrical shape and an inner diameter. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the cross-section of the tip and the first end is circular, because McEwen teaches this would enable liquid to be sprayed into the air. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)
Regarding claim 37, Henry does not explicitly teach the capillary has a constant diameter between the first end and the tip.
McEwen teaches a capillary with a cylindrical shape and an inner diameter. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the capillary has a constant diameter between the first end and the tip, because McEwen teaches this would enable liquid to be sprayed into the air. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)
Claims 1-4, 8, 10, and 12 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwenand US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans).
Regarding claim 1, McEwen teaches an assembly (50) comprising: a spray head (10, 14, 16, 18), wherein the spray head comprises a reservoir (10, 16, 31, 51), a dispensing device (10) ; and a liquid (15) contained within the reservoir (10, 16, 31, 51), wherein the spray head is configured to cause droplets of the liquid  to be formed and sprayed on the substrate , wherein the droplets are formed entirely of the liquid (15). (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) 
McEwen teaches a capillary (14) and one or more walls (70,90, 112) of the capillary are formed of an electrically conductive material (metal) . (See McEwen, Fig. 1, Abstract, and col. 2, lines 55-60.) 
McEwen does not explicitly teach for forming a material structure (coating) on a surface of a substrate.
Evans is directed to modified edible liquid compositions for electrostatic charging and deposition.
Evans teaches the liquid comprising structural units (fatty acids) in a solvent (diluent) on a substrate ie food. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include forming a material structure (coating) on a surface of a substrate, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
McEwen does not explicitly teach the liquid comprising structural units in a solvent.
Evans is directed to modified edible liquid compositions for electrostatic charging and deposition.
Evans teaches the liquid comprising structural units (fatty acids) in a solvent (diluent). (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Examiner is considering a diluent to be equivalent to a solvent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include liquid comprising structural units in a solvent, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
McEwen does not explicitly teach whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate at a higher rate than before the increase in the reactivity in order to form the material structure on the surface of the substrate.
Evans teaches whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity (able to receive sufficient charge to be sprayed electrostatically) of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate (be completely dried) at a higher rate than before the increase in the reactivity in order to form the material structure (moisture barrier) on the surface of the substrate. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include whereby a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity of the structural units from a reactivity of the structural units within the liquid in the reservoir, thereby enabling the structural units within the droplets to covalently bond with one another or with the substrate at a higher rate than before the increase in the reactivity in order to form the material structure on the surface of the substrate, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed and the applied coating can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
Regarding claim 1, McEwen does not explicitly teach the structural units (of the liquid contained within the reservoir) comprising fatty acids.
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising fatty acids, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.) (See Evans, Abstract and col. 10, lines 49-64.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
McEwen teaches a reservoir (10) that includes an internal wall (16) formed of an electrically insulating material (rubber). (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) Examiner is considering rubber as an art recognized equivalent of an electrically insulating material. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a reservoir that includes an internal wall formed of an electrically insulating material, because McEwen teaches this material can be used to securely hold the capillary in place. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
Regarding claim 1, Henry does not explicitly teach the internal wall of the reservoir directly contacts the one or more walls of the capillary.
McEwen teaches the internal wall (16) of the reservoir (10) directly contacts the one or more walls of the capillary (14,18) (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) 
Regarding claim 1, the Applicant claims a specific material or article worked upon including fatty acids, structural units in a solvent, ... The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Henry in view of Evans and Fukuoka would be capable of coating forming a material structure with these materials. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “enabling the structural units within the droplets to covalently bond with one another” merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, if the claimed invention is capable of “enabling the structural units within the droplets to covalently bond with one another”   it is wholly expected that the apparatus of the Henry in view of Evans and Fukuoka, would be capable of “enabling the structural units within the droplets to covalently bond with one another” since the Henry in view of Evans and Fukuoka disclose every structural limitation of the claimed invention.
Intended use language is located in the preamble of claim 1 (assembly for forming a material structure on a surface of a substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 recites an intended use clause (i. e. “enabling the structural units within the droplets to covalently bond with one another”, “configured to cause droplets”, …  ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, McEwen does not explicitly teach the structural units are formulated such that the material structure is formed as a coating.  
Evans teaches the structural units are formulated such that the material structure is formed as a coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the material structure is formed as a coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 3, McEwen does not explicitly teach the structural units are formulated such that the coating is an edible coating.  
Evans teaches the structural units are formulated such that the coating is an edible coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 4, McEwen does not explicitly teach the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.	
Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions acting like moisture barriers can improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 8, McEwen does not explicitly teach the fatty acids comprise monomers, oligomers, or combinations thereof.   
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.)  Examiner is considering fatty acids to be oligomers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids (of the liquid contained within the reservoir) comprising oligomers, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 10, McEwen does not explicitly teach the fatty acids contain an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids contain an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in McEwen in view of Evans would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 12, McEwen does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a nut. (See Evans, col. 6, lines 56-58.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Claims 13-15, 19, 21, and 23 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans).
Regarding claim 13, McEwen teaches an assembly (50), comprising: a spray head (11), wherein the spray head comprises a reservoir (16,10), a dispensing device (14, 18) ; and a liquid (15) contained within the reservoir (16, 10), wherein the spray head is configured to cause droplets of the liquid  to be formed and sprayed wherein the droplets are formed entirely of the liquid (15). (See Henry Abstract, Figs. 2-6, col. 2, lines 5-15, col. 7, lines 7-11, 45-50, and col. 8, lines 1-20.)
McEwen teaches multiple units can be used together. (See McEwen, col. 8, lines 10-20.) 
McEwen does not explicitly teach the liquid comprising structural units in a solvent.
Evans is directed to modified edible liquid compositions for electrostatic charging and deposition.
Evans teaches the liquid comprising structural units (fatty acids) in a solvent (diluent). (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
Examiner is considering a diluent to be equivalent to a solvent. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include liquid comprising structural units in a solvent, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed. (See Evans, Abstract and col. 10, lines 25-35, col. 23, lines 50-55.)
McEwen does not explicitly teach the liquid contained within the droplets is in a state which is further from equilibrium than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate.
Evans teaches the liquid contained within the droplets is in a state which is further from equilibrium (able to receive sufficient charge to be sprayed electrostatically) than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate (be completely dried). (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the liquid contained within the droplets is in a state which is further from equilibrium than a state of the liquid contained within the reservoir, thereby allowing the structural units in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate, because Evans teaches diluent can be used to produce a solution which can be electrostatically atomized and sprayed and the applied coating can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)
Regarding claim 13, McEwen does not explicitly teach the structural units (of the liquid contained within the reservoir) comprising fatty acids.
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units (of the liquid contained within the reservoir) comprising fatty acids, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 13, McEwen teaches a reservoir (10,16) that includes an internal wall (10,16) formed of an electrically insulating material (rubber). (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) Examiner is considering rubber as an art recognized equivalent of an electrically insulating material. 
Regarding claim 13, McEwen teaches a dispensing device includes a capillary (14, 18) having one or more walls formed of an electrically conductive material, wherein the internal wall (16) of the reservoir (10) directly contacts the one or more walls of the capillary (14,18) (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.) 
Regarding claim 13, McEwen does not explicitly teach the assembly for forming a coating on a substrate.
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include assembly for forming a coating on a substrate, because Evans teaches coating these substates can provide valuable benefits such as a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 13, the Applicant claims a specific material or article worked upon including fatty acids, structural units in a solvent, ... The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in McEwen in view of Evans  would be capable of coating forming a coating with these materials. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “allowing the structural units in the droplets to form the coating by forming covalent bonds to one another”, merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. 
However, if the claimed invention is capable of “enabling the structural units within the droplets to covalently bond with one another”  it is wholly expected that the apparatus of the Henry in view of Evans and Fukuoka, would be capable of “enabling the structural units within the droplets to covalently bond with one another” since the Henry in view of Evans and Fukuoka disclose every structural limitation of the claimed invention.
Intended use language is located in the preamble of claim 13 (assembly for forming a coating on a substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 13 recites an intended use clause (i. e. “allowing the structural units in the droplets to form the coating by forming covalent bonds to one another”, “configured to cause droplets”, …  ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, McEwen does not explicitly teach the structural units are formulated such that the coating is an edible coating.  
Evans teaches the structural units are formulated such that the coating is an edible coating. (See Evans, col. 1, lines 9-20.)  
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 15, McEwen does not explicitly teach the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.	
Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units are formulated such that the coating is an edible coating, because Evans teaches these compositions acting like moisture barriers can improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  	
Regarding claim 19, McEwen does not explicitly teach the fatty acid comprise monomers, oligomers, or combinations thereof.   
Evans teaches the coating compositions for food supplements can include fatty acids such as palm oil, chicken fat, sardine oil, etc.  (See Evans, col. 8, lines 28-33.)  Examiner is considering fatty acids to be oligomers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids (of the liquid contained within the reservoir) comprising oligomers, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Regarding claim 21, McEwen does not explicitly teach the fatty acids contain an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in McEwen in view of Evans would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 23, McEwen does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a nut. (See Evans, col. 6, lines 56-58.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches these compositions can act like a moisture barrier to improve stability and shelf life of the food substrate being treated. (See Evans, Abstract and col. 10, lines 25-35, 49-64, col. 23, lines 50-55.)  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num.  US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) as applied to claim 1 further in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford).
Regarding claim 5, McEwen does not explicitly teach the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge.
 Crawford teaches forming electrical charged droplets by charging the liquids prior to being delivered to the spray mechanism. (See Crawford, Abstract, paragraph 29, and Abstract.) 
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claim 7, McEwen does not explicitly teach the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge.
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Claims 16, 18, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) as applied to claim 13 and further in view of US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford).
Regarding claim 16, McEwen does not explicitly teach the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge.
 Crawford teaches forming electrical charged droplets by charging the liquids prior to being delivered to the spray mechanism. (See Crawford, Abstract, paragraph 29, and Abstract.) 
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claim 18, McEwen does not explicitly teach the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge.
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48), and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claim 27, McEwen teach the dispensing device includes a capillary having a cross-section that is one of circular, square, rectangular, or oval shape. (See McEwen, col. 6, lines 26-30.)
Regarding claim 28, McEwen teaches one or more walls of the capillary (14) are formed of a different material than a wall of the reservoir (10, 16) .  (See McEwen, col. 2, lines 29-59.)
Regarding claim 30, McEwen teaches the electrically conductive material of the one or more walls of the capillary is metallic material and the electrically insulating material of the internal wall of the reservoir is a plastic material. (See McEwen, col. 2, lines 29-59.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) as applied to claim 13 and further in view of US Pat. Pub. No. 20040241288 A1 to Lahav et al (hereinafter Lahav). 
Regarding claim 22, McEwen does not explicitly teach the solvent comprises water.  
Lahav teaches water is the solvent in composition for coating fruits and vegetables.  (See Abstract and paragraph 38,79-80.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the solvent comprise water, because Lahav teaches these compositions can act like a moisture barrier to improve stability and taste over time. (See Abstract and paragraph 38,79-80.)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) as applied to claim 1 and US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark).
Regarding claim 25, McEwen does not explicitly teach a net electrical charge of the droplets causes the mixture contained within the droplets to have a different ion concentration than the mixture contained within the reservoir after the at least partial evaporation of the solvent.
 	Stark teaches spraying charged droplets. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Stark teaches evaporation may be used to allow the liquid to alter the wetting properties of the substrate. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Examiner is considering a solvent to be equivalent to a surface modifying material.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a net electrical charge of the droplets causes the mixture contained within the droplets to have a different ion concentration than the mixture contained within the reservoir after the at least partial evaporation of the solvent, because Stark teaches this would enable the surface properties of the substrate to altered. (See Stark, Abstract, paragraph 134 and Figs. 1 and 6A-6D.)
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Henry in view of Evans and Fukuoka and Stark teaches all of the structure capable of the same function (evaporation which will affect concentration), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application. Henry in view of Evans and Fukuoka in view of Stark teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans)  in view of US Pat. Pub. No. 20090152371 A1 to Stark et al (hereinafter Stark) as applied to claim 25 and further in view of US Pat. Num. 6,783,768 B1 to Brown et al (hereinafter Brown).
Regarding claim 26, McEwen does not explicitly teach the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir.
 Brown is directed to a method for coating edible substrates.
Brown teaches means for applying a charge to coating material and the charge can be adjusted to adjust the amount of coating material applied to the substrate. (See Brown, Abstract, col. 6, lines 25-28.)
Examiner is considering a liquid with change in charge to be equivalent to the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the difference in ion concentration between the mixture contained in the droplets and the mixture contained within the reservoir causes the structural units in the droplets to be more reactive than the structural units contained within the reservoir, through routine experimentation, with a reasonable expectation of success, to the select the proper charge for the coating material, as a result-effective variable, in order to provide the optimal amount of material on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Brown, Abstract, col. 6, lines 25-28.)
Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Num. 6,729,552 B1 to McEwen et al (hereinafter McEwen) and US Pat. Num. 6,010,726 to Evans et al. (hereinafter Evans) and US Pat. Pub. No. 20130156970 A1 to Jonathan Crawford (hereinafter Crawford) as applied to claim 5 and further in view of US Pat. Pub. No. 20080119772 A1 to Ronald Alan Coffee (hereinafter Coffee).
Regarding claim 31, Henry does not explicitly teach the first terminal of the voltage supply is electrically connected to the one or more walls of the capillary via a first conductive wire.
Crawford teaches the dispensing device (4,8) is electrically connected to a first terminal (portion connecting wire 10 to 48) of a voltage supply (48). (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first terminal of the voltage supply is electrically connected to the one or more walls of the capillary via a first conductive wire, because Crawford teaches this would enable the droplets to be charged prior to spraying. (See Crawford, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claim 31, Henry does not explicitly teach a second terminal is connected to a charge source via a second conductive wire.
Coffee teaches a voltage control circuit comprising resistor capacitor networks may be provided.  (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.) Examiner is considering connection to a voltage control circuit comprising resistor capacitor networks to be equivalent to a second terminal is connected to a charge source via a second conductive wire.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a second terminal is connected to a charge source via a second conductive wire, because Coffee teaches this would enable the voltage to be ramped up smoothly. (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.)
Regarding claim 32, Henry teaches the capillary having one or more walls further comprises a tip (end of 73a) wherein the droplets form at the tip of the capillary. (See Henry, Abstract, col. 7, lines 2-9, col. 9, lines 25-30, Fig. 5.)
 Regarding claim 33, Henry teaches the voltage provided by the voltage supply voltage and the charge source provides the net electrical charge to the droplets to the droplets at the tip of the capillary. (See Henry, Abstract, col. 6, lines 10-21, Fig. 5.)
Regarding claim 34, Henry does not explicitly teach an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir. 
Coffee teaches an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir.  (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir, because Coffee teaches this would enable liquid to be supplied to the tip. (See Coffee, Abstract, paragraph 46, Fig. 1, 2a, 3, 5-6, 11, and 14.)
Regarding claim 35, Henry does not explicitly teach the capillary includes a first end opposite the tip, and a cross-section of the first end is the same as a cross-section of the tip.
McEwen teaches the capillary (14) includes a first end opposite the tip, and a cross-section of the first end is the same as a cross-section of the tip. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an external pump coupled to the reservoir, wherein the external pump is configured to adjust a pressure within the reservoir, because McEwen teaches this would enable liquid to be dispensed. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37.)
Regarding claim 36, Henry does not explicitly teach the cross-section of the tip and the first end is circular.
McEwen teaches a capillary with a cylindrical shape and an inner diameter. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the cross-section of the tip and the first end is circular, because McEwen teaches this would enable liquid to be sprayed into the air. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)
Regarding claim 37, Henry does not explicitly teach the capillary has a constant diameter between the first end and the tip.
McEwen teaches a capillary with a cylindrical shape and an inner diameter. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the capillary has a constant diameter between the first end and the tip, because McEwen teaches this would enable liquid to be sprayed into the air. (See McEwen, Fig. 1, Abstract, and col. 3, lines 32-37, col. 6, lines 45-50.)



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 10-16, 18-19, 21-23, 25-28, and 30-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717